Simmons, C. J.
1. Under the acts establishing the city court of Cartersville (Acts 1884-5, p. 487, and Acts 1887, p. 716), the judge of that court may make up panels of jurors for the trial of cases and may cause such panels to be filled by talesmen in the same manner as is provided by the Penal Code, § 859, for the organization of panels in the superior court.
2. A charge to the jury in a criminal case, that the jury shall acquit the accused if they “ determine that he is not guilty beyond a reasonable doubt, ” is susceptible of a construction which makes it erroneous, and, in a close case, is such error as to require the grant of a new trial. „

Judgment reversed.


All the Justices concurring, except Pumpkin, P. J., absent, and Candler,, J., not presiding.

Indictment for assault. Before Judge Foute. City court of Cartersviíle. June 30, 1902.
James B. Conyers, for plaintiff in error.
Sam. P. Maddox, solicitor-general, contra.